Will Horn administered to Ernest Barrett       (678) a dose of croton oil, and the oil had an injurious effect on Barrett. Defendant admits he sold the oil to Horn and at his request dropped it into a piece of candy, but says he did not know that these parties were playing practical jokes on each other and did not know for what purpose Horn wanted the oil. Another witness testified that defendant said that Horn said he wanted the oil "for a fellow." Defendant denied saying this. Another witness testified to the quinine episode and to Barrett's and Horn's tricks with each other. Defendant testified that he knew that, a day or two before, Horn had given Barrett a dose of quinine, as a joke, in lemonade. There were other witnesses on these matters.
Defendant is indicted for an assault on Barrett. If guilty, he must be so as a principal, not as an accessory. His guilt, then, depends upon whether he knew, or had reason to believe, that the dose was intended for Barrett or some other person, as a trick, and not for medicinal purposes.
The whole evidence was submitted to the jury, who rendered a verdict of guilty. His Honor instructed the jury that when the defendant sold the oil, if he "knew or had reason to believe, and did believe, that it was intended for Barrett or some other person by way of a trick or joke, and not for a medicinal purpose, the defendant would be guilty of assault and battery." *Page 500 
He also charged that it was not necessary that it should be a poisonous or deadly dose; that it was sufficient if it was an unusual dose, likely to produce serious injury. To this instruction we see no objection, and we think it covers the substance of the defendant's prayers proper to go to the jury. There was no exception to the evidence. For duties of druggists, see Code, sec. 3143-5.
No error.
(679)